DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 15 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “rotationally and/or translationally” in line 2.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 – 15 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Hanneken et al. (U.S. Patent No. 8,770,254 B1).
Regarding Independent Claim 11, Hanneken  teaches a bead breaker tool (116) in an apparatus (Fig. 1a) for demounting a tire (tire, 108) from a corresponding rim of a wheel (wheel rim, 106), comprising: a mounting element (Annotated Fig. 1c);  5a bead breaker disc (Annotated Fig. 1c);  a sensor (1004), configured to generate a contact signal representing a relative rotation between the bead breaker disc (Annotated Fig. 1c) and the mounting element (Annotated Fig. 1c; Col. 10, lines 5 - 13).  

    PNG
    media_image1.png
    529
    458
    media_image1.png
    Greyscale

Regarding Independent Claim 12, Hanneken teaches a method for demounting a tire (tire, 108) from a respective rim of a wheel (wheel rim, 106), comprising the following steps:  10supporting the wheel on a supporting element (104); rotating the supporting element (104) about an axis of rotation (112; direction A; Fig. 1b);  moving an arm (Annotated Fig. 1c) relative to the supporting element (104) along a direction of movement (direction B; Fig. 1b) parallel to the axis of rotation (112) by means of an actuator (Col. 6, lines 36 – 50);  moving a bead breaker tool (116), connected to the arm (Annotated Fig. 1b), relative to the 15supporting element (104), between an activated position (Fig. 1c – top bead breaker is active and in contact with tire), where it is in contact with the tire (108), and a deactivated position Fig. 1c – bottom bead breaker is deactivated and not in contact with tire), where it is spaced from the tire (108; Fig. 1c);  detecting a relative rotation between a mounting element and a bead breaker disc of the bead breaker tool by means of a sensor (sensor, 1002; Col. 6, lines 36 – 50; Col. 25, line 61 – Col. 26, line 34) - generating a contact signal representing relative rotation between the 20mounting element and the bead breaker disc of the bead breaker tool Col. 6, lines 36 – 50; Col. 25, line 61 – Col. 26, line 34; - receiving the contact signal in a control unit (116; Fig. 19; Col. 25, line 61 – Col. 26, line 34).  
Regarding Claim 13, Hanneken teaches the method comprising a step of generating stop signals (Col. 27, lines 40 – 47), generated by the control unit as a function of the contact signal and a step of stopping, wherein the step of moving the bead 25breaker tool is stopped as a function of the stop signals (Col. 27, lines 31 - 40).  
Regarding Claim 14, Hanneken teaches the method according comprising the following steps: accessing a position signal representing a position of the bead breaker tool along the direction of movement (Col. 27, lines 11 – 23); storing a value of the position signal as a function of the contact signal received from the sensor (Col. 29, lines 5 – 6).  
Regarding Claim 15, Hanneken teaches the method comprising the following steps:  28accessing an additional position signal (first sensitive feature – sensors 700 with readers, 1002) representing a position of an additional bead breaker tool (116, bottom) along the direction of movement (Col. 25, lines 61 – 66); the additional bead breaker tool (116, bottom) being disposed along the direction of movement (Fig. 1c), on an opposite side of the wheel (Fig. 1c) with respect to the bead 5breaker tool (116, top); storing a value of the additional position signal as a function of a respective contact signal received from a respective sensor of the additional bead breaker tool (Col. 29, lines 5 – 6; Fig. 19; Col. 25, line 61 – Col. 26, line 34); - calculating the distance along the direction of movement between the 10two sidewalls of the tire (108), as a function of the value of the position signal and the value of the additional position signal (Col. 19, lines 24 – 67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneken et al. (U.S. Patent No. 8,770,254 B1) in view of Corghi (U.S. Patent Publication No. 2016/0001617 A1).
Regarding Independent Claim 1, Hanneken teaches an apparatus (Fig. 1a) for changing a tire (tire changing machine, 100) from a corresponding rim (wheel rim, 106) of a wheel (tire, 108), comprising: a frame (frame or base, 102);  5a supporting element (drive shaft assembly, 104), rotatable about an axis of rotation (axis, 112)  and configured to support the wheel (108) rotatably about the axis of rotation (Fig. 1a);  an arm (Annotated Fig. 1a), movable relative to the supporting element (104) to allow the arm (Annotated Fig. 1a) and the supporting element (104) to be moved relative to each other by an actuator along a direction of movement parallel to the axis of rotation (Col. 6, lines 36 – 50);  10a bead breaker tool (bead breaker tool, 116) connected to the arm (Annotated Fig. 1) to move between an activated position (Fig. 1c), where it is in contact with the tire (Fig. 1c; top bead breaker 116), and a deactivated position (Fig. 1c; bottom bead breaker 116), where it is spaced from the tire (Fig. 1c), wherein the bead breaker tool (116) includes a mounting element (Annotated Fig. 1) and a bead breaker disc (Annotated Fig. 1), the bead breaker tool 15(116) including a sensor (detector elements 1002), configured to generate a contact signal  representing a relative rotation between the bead breaker disc  and the mounting element (Col. 6, lines 36 – 50; Col. 25, line 61 – Col. 26, line 34);  a control unit (controller, 1004) connected to the sensor (1002) to receive  the contact signal (Fig. 19; Col. 25, line 61 – Col. 26, line 34). 
Although Hanneken allows for pivoting or rotation of the bead breaker disk, the reference fails to explicitly teach the apparatus wherein the bead breaker tool includes a mounting element and a bead breaker disc which can rotate freely relative to the mounting element. 
Corghi, however, teaches the apparatus (Fig. 1) wherein the bead breaker tool (upper bead breaker tool, 19) includes a mounting element (supporting arm, 19b) and a bead breaker disc (circular disc, 19a) which can rotate freely relative to the mounting element (19b; Paragraph [0120]). 
It would have been obvious too one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bead breaker too of Hanneken to explicitly teach a mounting element and a bead breaker disc which can rotate freely relative to the mounting element, as taught by Corghi, to provide a machine for fitting and removing a tire which is particularly simple and reliable. The greater simplicity of the machine results in a reduction in costs.
Regarding Claim 2, Hanneken, as modified, teaches the apparatus (Fig. 1a) wherein the control unit (1004) is 20connected to the actuator (Col. 6, lines 36 – 47) to drive it and is configured to generate stop signals as a function of the contact signal received from the sensor in order to stop the actuator (Col. 26 lines 7 – 15; Col. 27, lines 40 – 47 and further describes how the various tools are operated in Col. 25, lines 2 – 21 as functions of the controller).  
Regarding Claim 3, Hanneken, as modified, teaches the apparatus (Fig. 1a) wherein the control unit (1004) has access to a position signal, representing a position of the bead breaker tool along 25the direction of movement (Col. 27, lines 11 – 23) and is configured to store a value of the position signal as a function of the value of the additional contact signal (Col. 29, lines 5 – 6).  
Regarding Claim 4, Hanneken, as modified, teaches the apparatus (Fig. 1a) wherein the bead breaker tool (116) is movable in a working plane (Fig. 1a), perpendicular to the direction of movement (direction B as shown in Fig. 1a), between an interference position (Fig. 1b), where the bead breaker tool (116) is aligned 30with the tire on the wheel along the direction of movement (Fig. 1b), and a non- interference position (direction opposite to arrow C; Fig. 1b), where the bead breaker tool (116) is out of alignment with26 the tire on the wheel along the direction of movement (when bead breaker tool is moved in a direction opposite of arrow C, the tool is out of alignment with the tire, as required by claim limitation).  
Regarding Claim 5, Hanneken, as modified, teaches the apparatus (Fig. 1a) wherein the actuator (Col. 6, lines 36 – 47) is configured to drive the bead breaker tool rotationally and/or translationally in the working plane, wherein the control unit is configured to receive 5configuration data representing a diameter of the wheel and to generate drive signals as a function of which the bead breaker tool is moved to the interference position (Col. 6, lines 31 – 50; Col. 26, lines 35 – 55 different functions of embodiments of controller are combinable).  
Regarding Claim 6, Hanneken, as modified, teaches the apparatus (Fig. 1a) wherein the bead breaker tool (116) is movable in the working plane along a direction of activation (as shown by arrows B and C) incident upon 10the axis of rotation (A: Fig. 1b) of the supporting element (104).  
Regarding Claim 7, Hanneken, as modified, teaches the apparatus (Fig. 1a) wherein the sensor is a sensor of one of the following types: - magnetic sensor; - induction sensor;  15- capacitive sensor; - ultrasonic sensor; - optical sensor (Col. 9, lines 1 – 21).  
Regarding Claim 8, Hanneken, as modified, teaches the apparatus (Fig. 1a) wherein the actuator is a hydraulic cylinder (Col. 12, line 61 – Col. 13, line 17).  
20 Regarding Claim 9, Hanneken, as modified, teaches all of the elements of Claim 1 as discussed above.
 Hanneken does not explicitly teach the apparatus wherein the supporting element is movable relative to the frame translationally along a direction of adjustment.  
Corghi, however, teaches the apparatus (Fig. 1) wherein the supporting element (6) is movable relative to the frame (5) translationally along a direction of adjustment (Paragraph [0037]).  
It would have been obvious too one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bead breaker too of Hanneken to explicitly teach the supporting element is movable relative to the frame translationally along a direction of adjustment, as taught by Corghi, to provide a machine for fitting and removing a tire which is particularly simple and reliable. The greater simplicity of the machine results in a reduction in costs.
Regarding Claim 10, Hanneken, as modified, teaches the apparatus (Fig. 1a) comprising an additional arm (arm of tool, 116 bottom) and an additional bead breaker tool (116, bottom), disposed along the direction of movement 25on a side of the wheel (108) opposite to that where the bead breaker tool (116, top) is disposed, wherein the additional bead breaker tool (116, bottom) comprises a respective sensor (Col. 25, lines 61 – 66), a respective mounting element (Annotated Fig. 1c) and a respective bead breaker disc (Annotated Fig. 1c) and wherein the additional bead breaker tool (116, bottom) is configured to generate a respective contact signal representing a relative rotation between the 30respective mounting element and the respective bead breaker disc (116, bottom; Col. 25, line 61 – Col. 26, line 34), wherein the control unit (controller, 1004) connected to the sensor (1002) of the additional bead breaker (116, bottom) to receive  the respective contact signal (Fig. 19; Col. 25, line 61 – Col. 26, line 34).  
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: U.S. Patent No. 8,051,889 B2 to Ferrari et al. teaches an apparatus for tire-changing machines includes a base, a supporting and locking platform for wheels, mounted rotating about a rotation axis and defining a supporting and locking table, support means of tools extending upward from the base, the support means being movable along the base in a direction of movement perpendicular to the rotation axis, so as to move closer or away from the rotation axis.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723